DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
This action is Non-Final.

Claim Objections
Claims 3, 16-17 are objected to because of the following informalities:  claim 3 “a user” should read “the user”. Claims 16-17 “the breathing pattern” should read “the stored breathing pattern”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-3, 5, 8-11, 13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lunz et al. (Lunz, WO 2017/071964 A1; cited by applicant in IDS filed 8/15/2019) in view of  Costella et al. (Costella, US 2018/0008790) and Chang et al. (Chang, US 2015/0025395).

storing a breathing pattern including at least two of the following: an inhale period, an exhale period, and a hold period on the user device to obtain a stored breathing pattern (reads on the ability of the structure to store data as there is no functional relationship between the data and processor: see entire document, especially p. 7 lines 1-7 reference breathing pattern. p. 22 lines 24-27, p. 18 lines 10-13, p. 19 lines 27- page 20 line 3. page 7 lines 1-9 The output information is for example to indicate adherence to breathing exercises, or to provide breathing training, or to indicate correct breathing performance, or to provide advisory timing information. In one example the output information is for instructing the user to breath at a certain rate, for example to inhale for a particular time period and to exhale for a particular time period. An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing characteristics. The instructions then evolve over time to reflect the performance of the user. ‘The reference breathing pattern for example comprises breathing time and frequency but also it may take account of the flow or pressure. page 19 line 21-22 Note that the instructions to the patient may be relayed by the breathing assist device as explained above, or by the display device, or both page 15 lines 15-18 Furthermore, in all aspects, a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the breathing exercises or 
wirelessly transmitting to a breathing device from the user device the stored breathing pattern (reads on the ability of the structure to transmit stored data as there is no functional relationship between the data and the processor: p. 10 lines 3-5, p. 15 lines 15-18, page 16 line 31- page 17 line 2 The display device 12 is shown as a smart phone on which an app is loaded so that the display device 12 communicates wirelessly with the breathing assist device 10. page 7 lines 1-9 An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing characteristics. The instructions then evolve over time to reflect the performance of the user. page 19 lines 21-22);
receiving data from the breathing device associated with the stored breathing pattern (reads on the ability of the structure to receive data from a breathing device as there is no functional relationship between the data and the processor: p. 15 lines 15-18 Furthermore, in all aspects, a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the breathing exercises or training. This provides a convenient system for the user. The communication may be over a wireless connection); 
receiving breathing data from the breathing device associated with a user performing the stored breathing pattern (reads on the ability of the structure to receive data from a breathing device as there is no functional relationship between the data and the processor: p. 15 lines 15-18 Furthermore, in all aspects, a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the 
displaying the breathing data in real-time (reads on the ability of the structure to display the received data in real-time of reception: see entire document, especially page 23 lines 21-25 As example above, the data may be collected and sent to an app on the display device 12. The app running on the display device 12 may have a visual display looking substantially the same as the LED array on the breathing assist device. The display on the app 25 may be fed with the data coming from the breathing assist device, but alternatively also with sound analysis of the exhalation of a patient who is near the app. page 26 lines 3-9 The breathing exercise uses the audio signal for direct real time feedback, whereas the respiratory monitor logs the overall performance over the short and long term. page 11 line 26-28 Breathing instructions may be provided to the user on a portable display device and the breathing characteristics are sensed on a portable breathing assistance or training device, with communication, such as wireless communication, between the devices).
Lunz reasonably teaches the claimed structures and the claimed functions for the non-functional descriptive limitations of data being stored, transmitted and received, however, for compact prosecution purposes only, Lunz while reasonably implies, does not directly teach that the limitation of wirelessly transmitting from the user device the breathing pattern information.
Costella teaches a similar breathing system with breathing device and user device with input setting and programming and teaches wirelessly transmitting from the user device the breathing pattern information (see Figures 21, 30, 44, [0056], [0063] The term "input" refers to any information that enters the smart OPEP system, and may take the form of raw data from a sensor, a command to start a process or personal data entered by the user. [0102] The computing 
Regarding claim 2, the limitations are met by Lunz in view of Costella and Chang, where Costella teaches that the operations further include receiving input from a user indicative of the stored breathing pattern (reads on the ability of the structure to receive data from a user related to the stored profile: see entire document, especially [0102] An application (app) will allow the user to input the desired performance characteristic and set the limits if necessary (FIG. 21). Lunz also teaches on page 15 lines 15-18 Furthermore, in all aspects, a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the breathing exercises or training. This provides a convenient system for the user. The communication may be over a wireless connection. page 7 lines 1-10 An instruction to exhale for a particular time period will take into account a reference breathing 
Regarding claim 3, the limitations are met by Lunz in view of Costella and Chang, where the combination teaches that the operations further include displaying the stored breathing pattern prior to performing the operation of receiving input from a user indicative of the stored breathing pattern (reads on the ability of the structure to display data prior to receiving data: see Lunz page 19 lines 27-32 The app is started in the display device 12 in step 30 and base parameters are established, such as the background noise, normal breathing rate [i.e. displaying the stored breathing pattern prior to performing the operation of receiving input from a user indicative of the breathing pattern], etc. see Costella [0102] An application (app) will allow the user to input the desired performance characteristic and set the limits if necessary (FIG. 21) ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of allowing a user to alter set profile information of desired breathing profiles prior to training for then dynamic adjustments as needed in order to allow for customized usage.
Regarding claim 5, the limitations are met by Lunz in view of Costella, where Lunz teaches that all data may be stored and teaches that the operations further include storing the 
Regarding claim 8, the limitations are met by Lunz in view of Costella and Chang, where Lunz reasonably teaches the feature wherein the stored breathing pattern is pre-determined or customized by a user (reads on the ability of the claimed structures to store static or dynamic data as there is no functional relationship between the data and processor: see entire document, especially p. 7 lines 1-10 An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing characteristics. The instructions then evolve over time to reflect the performance of the user. ‘The reference breathing pattern for example comprises breathing time and frequency but also it may take account of the flow or pressure. p. 22 lines 24-27, p. 18 lines 10-13, p. 19 lines 27- page 20 line 3. page 7 lines 1-9 The output information is for example to indicate adherence to breathing exercises, or to provide breathing training, or to indicate correct breathing performance, or to provide advisory timing information. In one example the output information is for instructing the user to breath at a certain rate, for example to inhale for a particular time period and to exhale for a particular time period. An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing characteristics. The instructions then evolve over time to reflect the performance of the user. ‘The reference breathing pattern for example comprises breathing time and frequency but also it may take account of the flow or pressure. page 19 line 21-22 Note that the instructions to the patient may be relayed by the breathing assist device as explained above, or by the display device, or both page 15 lines 15-18 Furthermore, in all aspects, a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or 
Regarding claim 9, Lunz teaches a breathing system comprising: 
a user computer having a processor for executing computer-executable instructions and a memory for maintaining the computer-executable instructions, the computer-executable instructions when executed by the processor perform the following functions (see entire document, especially p. 16 line 31-page 17 line 2, the display device 12 is shown as a smart phone on which an app is loaded so that the display device 12 communicates wirelessly with the breathing assist device 10; medium inherent to the smart phone and app):
storing a breathing pattern including at least two of the following: an inhale period, an exhale period, and a hold period on the user device to obtain a stored breathing pattern (reads on the ability of the structure to store data as there is no functional relationship between the data and processor: see entire document, especially p. 7 lines 1-7 reference breathing pattern. p. 22 lines 24-27, p. 18 lines 10-13, p. 19 lines 27- page 20 line 3. page 7 lines 1-9 The output information is for example to indicate adherence to breathing exercises, or to provide breathing training, or to indicate correct breathing performance, or to provide advisory timing information. In one example the output information is for instructing the user to breath at a certain rate, for example 
wirelessly transmitting to a breathing device from the user device the stored breathing pattern (reads on the ability of the structure to transmit stored data as there is no functional relationship between the data and the processor: p. 10 lines 3-5, p. 15 lines 15-18, page 16 line 31- page 17 line 2 The display device 12 is shown as a smart phone on which an app is loaded so that the display device 12 communicates wirelessly with the breathing assist device 10. page 7 lines 1-9 An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing characteristics. The instructions then evolve over time to reflect the performance of the user. page 19 lines 21-22);
receiving breathing data from the breathing device associated with a user performing the stored breathing pattern (reads on the ability of the structure to receive data from a breathing device as there is no functional relationship between the data and the processor: p. 15 lines 15-18 Furthermore, in all aspects, a communication system may be provided for transmitting the sensor 
displaying the breathing data in real-time (reads on the ability of the structure to display the received data in real-time of reception: see entire document, especially page 23 lines 21-25 As example above, the data may be collected and sent to an app on the display device 12. The app running on the display device 12 may have a visual display looking substantially the same as the LED array on the breathing assist device. The display on the app 25 may be fed with the data coming from the breathing assist device, but alternatively also with sound analysis of the exhalation of a patient who is near the app. page 26 lines 3-9 The breathing exercise uses the audio signal for direct real time feedback, whereas the respiratory monitor logs the overall performance over the short and long term. page 11 line 26-28 Breathing instructions may be provided to the user on a portable display device and the breathing characteristics are sensed on a portable breathing assistance or training device, with communication, such as wireless communication, between the devices).
Lunz reasonably teaches the claimed structures and the claimed functions for the non-functional descriptive limitations of data being stored, transmitted and received, however, for compact prosecution purposes only, Lunz while reasonably implies, does not directly teach that the limitation of wirelessly transmitting from the user device the breathing pattern information.
Costella teaches a similar breathing system with breathing device and user device with input setting and programming and teaches wirelessly transmitting from the user device the breathing pattern information (see Figures 21, 30, 44, [0056], [0063] The term "input" refers to any information that enters the smart OPEP system, and may take the form of raw data from a 
Regarding claim 10, the limitations are met by Lunz in view of Costella and Chang, where Costella teaches that the processor perform a further function of receiving input from a user indicative of the stored breathing pattern (reads on the ability of the structure to receive data from a user related to the stored profile: see entire document, especially [0102] An application (app) will allow the user to input the desired performance characteristic and set the limits if necessary (FIG. 21). Lunz also teaches on page 15 lines 15-18 Furthermore, in all aspects, a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the breathing exercises or training. This provides a convenient system for the user. The communication may be over a 
Regarding claim 13, the limitations are met by Lunz in view of Costella, where Lunz teaches that all data may be stored and teaches that the processor perform a further function of storing the breathing data (reads on the ability of the structure to store data as there is no functional relationship between the data and the processor see p. 22 lines 24-27, p. 18 lines 10-13).
Regarding claim 16, the limitations are met by Lunz in view of Costella and Chang, where Lunz reasonably teaches the breathing pattern is pre-determined or customized by a user (reads on the ability of the claimed structures to store static or dynamic data as there is no functional relationship between the data and processor: see entire document, especially p. 7 lines 1-10 An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing characteristics. The instructions then evolve over time to reflect the performance of the user. ‘The reference breathing pattern for example comprises breathing time and frequency but also it may take account of the flow or pressure. p. 22 lines 24-27, p. 18 lines 10-13, p. 19 lines 27- page 20 line 3. page 7 lines 1-9 The 
Regarding claim 17, Lunz teaches a user computer having a processor for executing computer-executable instructions associated with breathing and a memory for maintaining the computer-executable instructions, the computer-executable instructions when executed by the 
storing a breathing pattern including at least two of the following: an inhale period, an exhale period, and a hold period on the user device to obtain a stored breathing pattern (reads on the ability of the structure to store data as there is no functional relationship between the data and processor: see entire document, especially p. 7 lines 1-7 reference breathing pattern. p. 22 lines 24-27, p. 18 lines 10-13, p. 19 lines 27- page 20 line 3. page 7 lines 1-9 The output information is for example to indicate adherence to breathing exercises, or to provide breathing training, or to indicate correct breathing performance, or to provide advisory timing information. In one example the output information is for instructing the user to breath at a certain rate, for example to inhale for a particular time period and to exhale for a particular time period. An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing characteristics. The instructions then evolve over time to reflect the performance of the user. ‘The reference breathing pattern for example comprises breathing time and frequency but also it may take account of the flow or pressure. page 19 line 21-22 Note that the instructions to the patient may be relayed by the breathing assist device as explained above, or by the display device, or both page 15 lines 15-18 Furthermore, in all aspects, a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the breathing exercises or training. This provides a convenient system for the user. The communication may be over a wireless connection);

receiving data from the breathing device associated with the breathing pattern (reads on the ability of the structure to receive data from a breathing device as there is no functional relationship between the data and the processor: p. 15 lines 15-18 Furthermore, in all aspects, a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the breathing exercises or training. This provides a convenient system for the user. The communication may be over a wireless connection); 
receiving breathing data from the breathing device associated with a user performing the stored breathing pattern (reads on the ability of the structure to receive data from a breathing device as there is no functional relationship between the data and the processor: p. 15 lines 15-18 Furthermore, in all aspects, a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the breathing exercises or training. This provides a convenient system for the user. The communication may be over a wireless connection); and 

Lunz reasonably teaches the claimed structures and the claimed functions for the non-functional descriptive limitations of data being stored, transmitted and received, however, for compact prosecution purposes only, Lunz while reasonably implies, does not directly teach that the limitation of wirelessly transmitting from the user device the breathing pattern information.
Costella teaches a similar breathing system with breathing device and user device with input setting and programming and teaches wirelessly transmitting from the user device the breathing pattern information (see Figures 21, 30, 44, [0056], [0063] The term "input" refers to any information that enters the smart OPEP system, and may take the form of raw data from a sensor, a command to start a process or personal data entered by the user. [0102] The computing device, such as a mobile device including a smartphone 62, may function as the output device (and also the manual input (auxiliary input component) and analysis source). In these examples, 
Regarding claim 18, the limitations are met by Lunz in view of Costella and Chang, where Costella teaches that the processor perform a further function of receiving input from a user indicative of the stored breathing pattern (reads on the ability of the structure to receive data from a user related to the stored profile: see entire document, especially [0102] An application (app) will allow the user to input the desired performance characteristic and set the limits if necessary (FIG. 21). Lunz also teaches on page 15 lines 15-18 Furthermore, in all aspects, a communication system may be provided for transmitting the sensor arrangement signals to a remote (display) device for setting and/or monitoring adherence to the breathing exercises or training. This provides a convenient system for the user. The communication may be over a wireless connection. page 7 lines 1-10 An instruction to exhale for a particular time period will take into account a reference breathing pattern for the user and the sensed breathing characteristics. The instructions then evolve over time to reflect the performance of the user. 
Regarding claim 19, the limitations are met by Lunz in view of Costella and Chang, where the combination teaches that the processor perform a further function of displaying the stored breathing pattern prior to performing the function of receiving input from a user indicative of the stored breathing pattern (reads on the ability of the structure to display data prior to receiving data: see Lunz page 19 lines 27-32 The app is started in the display device 12 in step 30 and base parameters are established, such as the background noise, normal breathing rate [i.e. displaying the stored breathing pattern prior to performing the operation of receiving input from a user indicative of the breathing pattern], etc. see Costella [0102] An application (app) will allow the user to input the desired performance characteristic and set the limits if necessary (FIG. 21) ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of allowing a user to alter set profile information of desired breathing profiles prior to training for then dynamic adjustments as needed in order to allow for customized usage.

Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lunz et al. (Lunz, WO 2017/071964 A1; cited by applicant in IDS filed 8/15/2019) in view of Costella et al. (Costella, US 2018/0008790) and Chang et al. (Chang, US 2015/0025395) as applied to claims 2,  above, and further in view of Schindhelm et al. (Schindhelm, WO 2016/074042 A1; cited by applicant in the IDS filed 8/15/2019).
Regarding claim 4, the limitations are met by Lunz in view of Costella and Chang, where the combination teaches the invention above, but does not teach that the operations further include displaying a plurality of breathing patterns (reads on the ability of the claimed structures to display a plurality of breathing patterns). However, Schindhelm is in the field of monitoring of an individual's breathing pattern (para 5) and discloses that the operations further include displaying a plurality of breathing patterns (the processor may display a relationship between current respiratory data 602 and the optimized breathing pattern [i.e. displaying a plurality of breathing patterns], such as by showing duration and amplitude differences, para 67), and the first receive user input operation includes receiving input from the user indicative of a breathing pattern selected from the plurality of breathing patterns (an application may provide a user interface through which a user can interact with the application. The application can include options for starting the recording of respiratory and/or physiological data, inputting or prompting for performance quality characterization data, recalling prior respiratory and/or physiological data, viewing informative graphs of prior respiratory and/or physiological data [i.e. receiving input from the user indicative of a breathing pattern selected from the plurality of breathing patterns], and adjusting various user preferences, such as sound volume, cue output type. Such options may be selected through interaction with the application, para 71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lunz, as modified, with the teachings of Schindhelm for the purpose of enhancing an individual's breathing pattern, such as for athletic pastimes (Schindhelm para 5).

.

Claims 6-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lunz et al. (Lunz, WO 2017/071964 A1; cited by applicant in IDS filed 8/15/2019) in view of Costella et al. (Costella, US 2018/0008790) and Chang et al. (Chang, US 2015/0025395) as applied to claims 5, 13 above, and further in view of Persidsky et al. (Persidsky, US 2015/0342518).
Regarding claims 6 and 14, the limitations are taught by Lunz in view of Costella and Chang, while Lunz teaches an app on a smart phone, where such display is capable of numerical representations of breath parameters, for compact prosecution purposes, the limitations of wherein the operations further include displaying an amount of time of the user’s last inhale, last exhale and last hold as numerals (reads on the ability of the claimed structures to display data as numerals as the data claimed has no functional relationship with the claimed processor).
However, Persidsky teaches a related system for breathing monitoring and training (see abstract), and teaches breathing data being displayed as a numerical value which reads on the claimed limitations the operations further include displaying an amount of time of the user’s last inhale, last exhale and last hold as numerals (see entire document, especially Figure 78, Figure 122 live stats, [0272], [0335] Figure 91, display last exhale time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine prior art elements according to known methods to yield predictable results of displaying gathered data as numerical value in order to allow a user to track breathing performance for training purposes.
Regarding claims 7 and 15, the limitations are met by Lunz in view of Costella and Chang and Persidsky where Persidsky teaches wherein the operations further include successively displaying an amount of time of the user’s last inhale, last exhale and last hold as numerals (reads on the ability of the claimed structures to successively display data as numerals .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lunz et al. (Lunz, WO 2017/071964 A1; cited by applicant in IDS filed 8/15/2019) in view of Costella et al. (Costella, US 2018/0008790) and Chang et al. (Chang, US 2015/0025395) as applied to claim 9 above, and further in view of Baumert et al. (Baumert, US 2007/0089740).
Regarding claim 21, the limitations are met by Lunz in view of Costella and Chang, while Lunz teaches an app on a smart phone, where such display is capable of displaying any data, for compact prosecution purposes, the limitations of wherein the breathing data includes a number of breaths during a current breathing session, an average inhale period and an average exhale period, and the computer-executable instructions when executed by the processor perform a further function of displaying the number of breaths during a current breathing session, the average inhale period and the average exhale period (reads on the ability of the claimed structures to display data as the data claimed has no functional relationship with the claimed processor).
However, Baumert is in the field of breathing devices (para 0002) and teaches related parameters to the breathing data includes a number of breaths during a current breathing session, an average inhale period and an average exhale period, and the computer-executable instructions 

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 9/15/2021; and IDS submitted 5/13/2021.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive. The claims amount to media and processor functions with data, but the data being claimed does not impart a functional relationship to the functions being claimed. As claimed, the specific data and the processor do not have a functional relationship, i.e. amount to non-functional descriptive material, as such, the particular data being claimed to be stored or displayed does not bear any patentable weight in the functions of storing, retrieving, and displaying data as claimed.. The rejections are respectfully maintained as updated above. See MPEP 2111.05(III):
III. MACHINE-READABLE MEDIA
When determining the scope of a claim directed to a computer-readable medium containing certain programming, the examiner should first look to the relationship between the programming and the intended computer system. 

However, where the claim as a whole is directed to conveying a message or meaning to a human reader independent of the intended computer system, and/or the computer-readable medium merely serves as a support for information or data, no functional relationship exists. For example, a claim to a memory stick containing tables of batting averages, or tracks of recorded music, utilizes the intended computer system merely as a support for the information. Such claims are directed toward conveying meaning to the human reader rather than towards establishing a functional relationship between recorded data and the computer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791